In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Cowhey, J.), entered February 1, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The injured plaintiff assumed the risk of colliding with another player, which is inherent in playing basketball. Therefore, the plaintiffs are precluded from recovery (see, Capello v Village of Suffern, 232 AD2d 599). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.